Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 12/13/2021.  Claims  1-3, 6, and 8-20  are pending.  Claims 16-19  are withdrawn.  Claims 1-3, 6, 8-15 and 20 are considered on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following Double Patenting rejections are withdrawn:
Claims 1-3, 6 and 8-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6-10, 12-13, 17, and 19-20 of copending Application No. 16/108615.
Claims 1-3, 6 and 8-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-6, 8, 9, and 11-20 of copending Application No. 16/108694
These applications are abandoned.  All arguments drawn to these rejections are now considered moot.

Claim Interpretation
	The Applicant has amended claim 1 to:
wherein the supporting substrate is configured to promote an oxidation reaction between the oxidoreductase enzyme and a washing liquor, wherein the oxidation reaction is performed in the wash liquor and away from a surface being cleaned by the washing liquor.

This complicated amendment requires some discussion before the rejections. Initially wherein clauses are not afforded patentable weight in a composition unless they limit the structure of the composition (MPEP 2111.04).  When looking at a configuration that meets this limitation in the Specification, pg. 9, lines 8-12 state:
Preferably, the substrate will be a tri-dimensional hollow body and the mediator would be placed on the inside of the hollow body. Other preferred substrates for use herein are particles in which the oxidoreductase enzyme has been immobilized in the internal surface of the particle. Zeolites are preferred for use herein. Non-woven substrates are also preferred for use herein.
 
Therefore it appears that the following structures meet this limitation:
tri-dimensional hollow body and mediator inside of the hollow body;
particles in which the oxidoreductase enzyme has been immobilized in the internal surface of the particle;
 Zeolites; and
 Non-woven substrates;
Art teaching any of the configurations (i)-(iv) and obvious variants will then read on this wherein clause.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, and 13-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Buckholz et al. (US2014/0045241).
	Buckholz et al. teach a composition comprising an enzyme immobilized and entrapped inside the hollow body of a micellar or inverted micellar polymer [0005] (e.g. supporting substrate) where the enzyme is crosslinked (e.g. a covalent bond) to the inside of the micellar or inverted micellar polymer’s surface [00010, 0077, 0099, 0106 ].  The enzyme can be carbonic anhydrase (CA), or several oxidoreductases including laccase and peroxidases [0080, 0081].  Buckholz et al. emphasizes that the enzyme can be tethered (e.g. covalently bound) to the inside surface of the micellar/inverted micellar polymer [0200-0201, 0232].  Buckholz et al. teach that the micellar/inverted micellar polymers are inorganic polysiloxane polymers (e.g. inorganic particles with a tri-dimensional structure that includes a hollow body where the enzyme resides, scenario (ii) in Claim Interpretation) [0152, 0185, 0192]. Buckholz et al. teach that this 
	While Buckholz et al. does not specifically teach a composition of both laccases and peroxidases immobilized in a micellar polymer, this would be obvious since they teach each enzyme separately and it would be obvious to produce a composition with both since they expressly state both enzymes are suitable for their invention and would be a recognized by one of ordinary skill in the art as combining equivalent compositions known for the same purpose (MPEP 2144.06 I).  Also it is noted that even if the peroxidase is immobilized within the micellar polymer, it would still be considered “on a supporting substrate” since it is immobilized onto a surface of the polymer. If they Applicant wishes to describe a particle with oxidoreductase immobilized inside the pores or cavities of supporting substrate and the peroxidase outside of the cavities of the supporting substrate, they should define this particular structure in a claim. Also it would be obvious to place one or both of these immobilized enzymes in a kit with instructions to use by a skilled artisan for shipping.  One or ordinary skill would recognize that packaging these immobilized enzymes into a box as a kit would be a convenient way of distributing the enzymes for storage, mailing, and use (MPEP 2141 III C-D).
	It is noted that claim 3 limits the enzyme is “reusable” inside a wherein clause.  However this is an intended result or use of the composition and does not add a specific 
	Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response To Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.  The Applicant asserts that Buckholz does not teach the amended limitation:
wherein the supporting substrate is configured to promote an oxidation reaction between the oxidoreductase enzyme and a washing liquor, wherein the oxidation reaction is performed in the wash liquor and away from a surface being cleaned by the washing liquor.

However as detailed in the Claim Interpretation section above, Buckholz teach the enzyme immobilized in the pores of an inorganic particle, which could meet scenarios (ii) and arguably (iv) listed in Claim Interpretation.  Therefore Buckholz does meet this amended limitation.  It is noted that if the enzyme is immobilized inside the inorganic particle, all reactions that it performs must be inside that pore and away from any other surface because the enzyme is imprisoned in the pore by a covalent bond and cannot escape to react at another location. 

Claims 9-12, 15 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Buckholz et al. (US2014/0045241) as applied to claim 1-6, 8, and 13-14 above, and further in view of Becker et al. (EP2350250, published 2014) in light of .
While Buckholz et al. teach a composition comprising a laccase and peroxidase immobilized by covalent bonds on the inside of a micellar or inverted micellar polysiloxane, they do not teach that their composition includes a surfactant or a mediator for either laccase or peroxidase.  However this would be obvious in view of Becker et al. who also teaches a composition comprising laccase and peroxidase immobilized in a polymer matrix (Becker, [0006, 0007]).  They also teach that their composition comprises a surfactant (Becker, [0008]) that can be nonionic, anionic, cationic, or zwitterionic (Becker, [0128]).  Their composition can also include the laccase mediator ABTS ((2,2’-azino-bis(3-ethylbenzothiazoline-6-sulfate)) an organic based mediator (Becker, [0015]).  It is noted ABTS is also a mediator that enhances the bleaching power of peroxidases as supported by Schneider et al. (See Fig 5, col 3, lines 15-25 and Example 5).  Therefore ABTS is a mediator for both laccase and peroxidase. Furthermore ABTS must inherently contact the active site of laccase to undergo its redox reaction (see Wasak, Fig. 2).  Therefore ABTS must be inside the pore of the inorganic particle where laccase resides to mediate the redox chemistry of the enzyme.
It would be obvious to add the immobilized laccase and peroxidase of Buckholz to the surfactant and mediators of Becker et al. because a) Becker et al. requires these same immobilized enzymes and b) Buckholz et al. teach that their immobilized enzymes have enhanced stability and water solubility.  Therefore it would be obvious to substitute the immobilized enzymes of Buckholz et al. into the composition of Becker et al. (MPEP 2141 III C and D). 


Response To Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.  The argument that Buckholz et al. does not teach the claimed configuration of the substrate was addressed in the previous rejection.  Also, as detailed in the rejection above, Becker et al. teach the addition of the redox mediator ABTS.  ABTS is a mediator for both peroxidase and laccase. Wasek et al. provides evidence that ABTS must be inside the supporting substrate to catalyze the oxidation reaction since ABTS must be in contact with the enzyme to accomplish this reaction and therefore must be in the pore where the enzyme resides. 

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANE UNDERDAHL/Primary Examiner, Art Unit 1699